ORIGINAL                                   09/06/2022



            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 22-0221



                                        DA 22-0221


 PETER GRIGG,
                                                                          SEP 0 6 2022
                                                                        Bowen Greenwood
             Plaintiff and Appellant,                                 Clerk of Suprerne Court
                                                                         State of Montana


       v.
                                                                    ORDER
ALISON PAUL, Executive Director, and
MONTANA LEGAL SERVICES
ASSOCIATION,

              Defendant and Appellee.


      Peter Grigg moves this Court to stay his instant appeal. Through counsel, Alison
Paul, Chief Executive Officer of the Montana Legal Services Association (hereinafter
Alison), responds in opposition.
       Peter explains that he has been "working diligently to complete the Appellant's
Opening Brief in a timely fashion[1" He adds that he is unable to complete it under the
current schedule. He contends that this Court has not given him the latitude as other
litigants when it denied him any further extensions of time to file his opening brief. He
mentions his other cases in other courts.
       Alison points out that Peter has not complied with this Court's Appellate Rules of
Procedure. M. R. App. P. 26. Alison states that "a party may move for and be granted one
30-day extension of time in which to file a brief . . . ." M. R. App. P. 26(1). After that,
Alison further states that a party must comply with M. R. App. P. 26(2), showing
"exercised diligence" and "substantial need for the extension[.]" Alison concludes that this
Court has already afforded Peter latitude by granting him two extensions of time, along
with a warning about no more further extensions, and that Peter has had ample time to draft
his brief. Alison requests that this Court deny his motion.
       Peter filed his Notice of Appeal with this Court on May 2, 2022, and this Court
received the record on June 6, 2022. As Alison submits, this Court has granted both
motions for extension of time.
       Peter's request for a stay of this appeal is untimely and inappropriate. M. R. App.
P. 22. Peter, on his own behalf, chose to seek the appeal. "It is reasonable to expect all
litigants, including those acting pro se, to adhere to the procedural rules." First Bank
(N.A.)-Billings v. Heidema, 219 Mont. 373, 376, 711 P.2d 1384, 1386 (1986). Peter must
adhere to the procedural rules to the best of his ability. Peter's cases in other courts do not
concern this Court when he has appealed a decision from a Montana District Court.
Therefore,
       IT IS ORDERED that Peter's Motion for a Stay is DENIED.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Peter Grigg personally.
       DATED this         —day of September, 2022.




                                                                 Chief Justice




                                               2